COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00138-CV


City of Arlington, Texas                  §    From the 153rd District Court

                                          §    of Tarrant County (153-259190-12)
v.
                                          §    September 18, 2014

Texas Oil & Gas Association and           §    Opinion by Justice Walker
Texas Independent Producers &
Royalty Owners Association

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant City of Arlington, Texas shall pay all of

the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Sue Walker__________________
                                          Justice Sue Walker